DETAILED ACTION
	This is in reference to communication received 14 January 2014. Addition of claim 26 is acknowledged. Claims 1 – 8, 11 – 18, 21 – 22, 24 and 26 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance

The following is an examiner’s statement of reasons for allowance:
Prior art of record, archived web pages of InstaCart.com printed through www.archive.org labeled as “Information on Instacart.com”, and Ashlee Kieler’s published article “Instacart shopper say customers confused by change to tipping policy”, teach system and method directed to a venue who have their own employees and also outsourced order pickup and deliver to a service provider who have employees stationed at the venue, and who engages in a business of providing shoppers (surrogate shoppers) who will purchase the product on behalf of a remote customer who have placed the online order for shopping of products at a venue, and delivering the ordered products to the customer, and in exchange the surrogate shopper getting compensated for rendering the fulfillment services, wherein the shoppers (surrogate shoppers) are employees of the entity or associated with the entity.
Prior art does not teach method of using shoppers (customers of a venue, and not the employees of the venue) for fulfilling of remote orders received from other customers of the venue, wherein, when no associate or an employee is available for fulfilling a remote customer’s order, identifying a second shopper (a shopper of the venue who is present in the venue), sending a message to the second shopper a request that the second shopper get the product in the venue and deliver the product to a specified location in the venue, and a promotional offer to 

Prior art Kawashima et al. US Publication 2003/0033183 teaches system and method  teaches system and method for searching another baby-sitter (surrogate shopper) in the neighborhood (venue) when there is an occurrence of abnormality and instructing another baby sitter (sending request to a second shopper) to take necessary steps (pickup the items and deliver the items to a desired location), would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.

Prior art Houseman et al. published article “The Role of Temporary Agency Employment in Tight Labor Markets” teaches that businesses can experience cost savings by using temporary agency workers in the very tight labor market by utilizing temporaty workers when an increase in workload is temporary or of uncertain duration [Housman, page 106], would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571.272.6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

January 30, 2021